DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks filed 07/05/2022.
3. Please note claims 1-20 are pending and claims 1, 8 and 15 are independent.
Response to Arguments
4. Applicant’s arguments with respect to claims 1, 8 and 15 have been considered.
In respect of the amendments made to the claims, the Examiner respectfully incorporated a reference published to Rasmussen for curing the deficiency of previously cited references, including Kell. 
Concerning the amended subject matters “receiving, by the first computing system, a selection of a content item reference stored local to the first computing system, the content item reference corresponding to a content item managed by a server system, the content item reference comprising a file extension or file type”,
Rasmussen teaches data file synchronization between client devices and file server and further teaches determining file type. Accordingly, Rasmussen seems meeting the required as recited.
As per “causing, by the first computing system, the content item corresponding to the content item reference to be displayed based on the file extension or the file type corresponding to the content item reference”, Kell teaches determining file type, accessing a locking semantics based on the file type, and modifying content items (data files) based on file type determined by the locking semantics. In addition, Kell teaches “listing” only mailboxes whose messages have been changed or newly added. In combination and in substitution, Kell in view of Rasmussen seems teaching displaying content item based on type or extension.
Double Patenting Rejections
5. The Double Patenting Rejections is hereby held abeyance. The rejections will be presented when allowable subject matter is established and the rejections deems necessary.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
5.1. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 10942944 (issued 03/09/2021 to the parent application 16135316). Although the conflicting are not patentably distinct from each other because since the claims of the U.S. Patent 10942944 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not all in fact been patented.

Instant Application claims 1-20
Patent 10942944 claims 1-18
1. A method, comprising:
receiving, by a first computing system, a selection of a content item reference,



stored local to the first computing system, the content item reference corresponding to a content item
managed by a server system, the content item reference comprising a file extension or file type;
causing, by the first computing system, a content item corresponding to the content item reference to be displayed;






receiving, by the first computing system, user input modifying the content item;
responsive to receiving the user input, causing, by the first computing system, a second computing system to update a state of the content item and metadata associated with the content item by sending modifications associated with the modifying to the second computing system;





receiving, by the first computing system from the second computing system, an update message comprising a description of changes made to the metadata; and
updating, by the first computing system, the content item reference based on the update message.





















2. The method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:
receiving, by the first computing system, user input modifying contents of the content item.
3. The method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:








receiving, by the first computing system, user input modifying a name of the content item.










4. The method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:
receiving, by the first computing system, user input modifying a storage location of the content item.

5. The method of claim 1, wherein causing, by the first computing system, the second computing system to update the state of the content item and the metadata associated with the content item comprises:
invoking a programming interface linking the first computing system to the second computing system.














6. The method of claim 1, wherein causing, by the first computing system, the content item corresponding to the content item reference to be displayed comprises:
causing, by the first computing system, the content item to be displayed through a file browser local to the first computing system.
7. The method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:
monitoring, by the first computing system using a software client executing
thereon, a file system of the first computing system to detect changes to content items contained therein.







































8. A non-transitory computer-readable medium comprising one or more sequences of instructions which, when executed by one or more processors, causes a first computing system to perform operations, comprising:
receiving, by the first computing system, a selection of a content item reference stored local to the first computing system, the content item reference corresponding to a content item managed by a server system, the content item reference comprising a file extension or file type;
causing, by the first computing system, the content item corresponding to the content item reference to be displayed based on the file extension or the file type corresponding to the content item reference;











monitoring, by the first computing system, a file system local to the first computing system to detect changes to content items contained therein;
based on the monitoring, detecting, by the first computing system, user input modifying a content item in the file system;



























responsive to receiving the user input, causing, by the first computing system, a second computing system to update a state of the content item and metadata associated with the content item by sending modifications associated with the modifying to the second computing system;
receiving, by the first computing system from the second computing system, an
update message comprising a description of the changes made to the metadata; and
updating, by the first computing system, the content item based on the update message.



























9. The non-transitory computer-readable medium of claim 8, wherein detecting, by the first computing system, the user input modifying the content item in the file system comprises:
detecting, by the first computing system, user input modifying contents of the content item.







10. The non-transitory computer-readable medium of claim 8, wherein detecting, by the first computing system, the user input modifying the content item in the file system comprises:
detecting, by the first computing system, user input modifying a name of the content item.
11. The non-transitory computer-readable medium of claim 8, wherein detecting, by
the first computing system, the user input modifying the content item in the file system comprises:
detecting, by the first computing system, user input modifying a storage location of the content item.








12. The non-transitory computer-readable medium of claim 8, wherein causing, by the first computing system, the second computing system to update the state of the content item and the metadata associated with the content item comprises:
invoking a programming interface linking the first computing system to the second computing system.
13. The non-transitory computer-readable medium of claim 8, wherein causing, by the first computing system, the content item corresponding to the content item to be displayed comprises:
causing, by the first computing system, the content item to be displayed through a file browser local to the first computing system.


























14. The non-transitory computer-readable medium of claim 8, further comprising:
detecting, via a web browser executing on the first computing system, user input modifying the content item in the file system.





15. A system, comprising:

one or more processors; and
a memory having programming instructions stored thereon, which, when executed by the one or more processors, causes the system to perform operations, comprising:
receiving a selection of a content item reference stored local to the system, the content item reference corresponding to a content item managed by a server system, the content item reference comprising a file extension or file type;























causing the content item corresponding to the content item reference to be displayed based on the file extension or the file type corresponding to the content item reference monitoring a file system local to the system to detect changes to content items contained therein;


based on the monitoring, detecting user input modifying a content item in the file system;





















responsive to receiving the user input, causing a second computing system to update a state of the content item and metadata associated with the content item by sending modifications associated with the modifying to the second computing system;
receiving, from the second computing system, an update message comprising a description of the changes made to the metadata; and








updating the content item based on the update message.












16. The system of claim 15, wherein detecting the user input modifying the content item in the file system comprises:
detecting user input modifying contents of the content item.
17. The system of claim 15, wherein detecting the user input modifying the content item in the file system comprises:
detecting user input modifying a name of the content item.
18. The system of claim 15, wherein detecting the user input modifying the content item in the file system comprises:
detecting user input modifying a storage location of the content item.






















19. The system of claim 15, wherein causing the content item corresponding to the content item to be displayed comprises:
causing the content item to be displayed through a file browser local to the system.
20. The system of claim 15, wherein the operations further comprise:
detecting, via a web browser, user input modifying the content item.
1. A method comprising: 
receiving, by a content management system, a first message from a collaboration system, the first message including document metadata corresponding to a document generated and managed by the collaboration system; 
storing, in the content management system, a document reference to the document in content storage, wherein the document reference is managed by the content management system; 





in response to receiving the first message, saving, in the content management system, the document metadata received in the first message as reference metadata for the document reference; 











synchronizing, by the content management system, the document reference and the reference metadata with a first local file system of a first client device; 








detecting, by the content management system, that the first client device shared the document reference with a second client device; 
based on the detecting, storing, by the content management system, a second document reference to the document and a second reference metadata in the content storage; 
monitoring, by the content management system, the first local file system of the first client device for changes made locally to the document reference; and 
upon detecting a change by the first client device to the document reference, synchronizing the change with the second document reference in a second local file system of the second client device and with the document managed by the collaboration system.











2. The method of claim 1, further comprising: 
storing, by the content management system, a mapping of a first identifier for the document to a plurality of document references, the plurality of document references including the document reference; 



in response to receiving the first message, comparing, by the content management system, a second identifier received in the first message to the first identifier in the mapping; 
determining, by the content management system, that the first message includes metadata for the document reference based on the comparison; and 








in response to determining that the first message includes metadata for the document reference, updating, by the content management system, the metadata for the document reference managed by the content management system.


3. The method of claim 2, wherein the plurality of document references includes a third reference, and further comprising: 
determining, by the content management system, that the first message includes metadata for the third reference based on the comparison; and 
in response to determining that the first message includes metadata for the third reference, updating, by the content management system, the metadata for the third reference managed by the content management system.


















4. The method of claim 3, wherein the document reference corresponds to a first user account of the content management system and the third reference corresponds to a third user account of the content management system that is distinct from the first account.

5. The method of claim 1, further comprising: 
receiving, by the content management system from a first user device, a second message including metadata corresponding to the document reference managed by the content management system; 
updating, by the content management system, metadata corresponding to the document reference managed by the content management system based on the metadata in the second message; and 
sending, by the content management system, a third message including a document identifier for the document in the collaboration system corresponding to the document reference and the reference metadata, 
where the collaboration system updates metadata for the document in the collaboration system corresponding to the identifier based on the metadata received in the third message.

6. The method of claim 1, where the content management system and the collaboration system are distinct systems.

7. A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors of a content management system, causes: 


receiving, by a content management system, a first message from a collaboration system, the first message including document metadata corresponding to a document generated and managed by the collaboration system; 








storing, in the content management system, a document reference to the document in content storage, wherein the document reference is managed by the content management system; 
in response to receiving the first message, saving, in the content management system, the document metadata received in the first message as reference metadata for the document reference; 









synchronizing, by the content management system, the document reference and the reference metadata with a first local file system of a first client device; 
detecting, by the content management system, that the first client device shared the document reference with a second client device; 
based on the detecting, storing, by the content management system, a second document reference to the document and a second reference metadata in the content storage; 
monitoring, by the content management system, the first local file system of the first client device for changes made locally to the document reference; and 
upon detecting a change by the first client device to the document reference, synchronizing the change with the second document reference in a second local file system of the second client device and with the document managed by the collaboration system.

















8. The non-transitory computer-readable medium of claim 7, further comprising: 
storing, by the content management system, a mapping of a first identifier for the document to a plurality of document references, the plurality of document references including the document reference; 
in response to receiving the first message, comparing, by the content management system, a second identifier received in the message to the first identifier in the mapping; 
determining, by the content management system, that the first message includes metadata for the document reference based on the comparison; and 
in response to determining that the first message includes metadata for the document reference, updating, by the content management system, the metadata for the document reference managed by the content management system.

9. The non-transitory computer-readable medium of claim 8, wherein the plurality of document references includes a third reference, and further comprising: 

determining, by the content management system, that the first message includes metadata for the third reference based on the comparison; and 
in response to determining that the first message includes metadata for the third reference, updating, by the content management system, the metadata for the third reference managed by the content management system.

















10. The non-transitory computer-readable medium of claim 9, wherein the document reference corresponds to a first user account of the content management system and the third reference corresponds to a third user account of the content management system that is distinct from the first account.



















11. The non-transitory computer-readable medium of claim 7, further comprising: 
receiving, by the content management system from a first user device, a second message including metadata corresponding to the document reference managed by the content management system; 
updating, by the content management system, metadata corresponding to the document reference managed by the content management system based on the metadata in the second message; and 
sending, by the content management system, a third message including a document identifier for the document in the collaboration system corresponding to the document reference and the reference metadata, 
where the collaboration system updates metadata for the document in the collaboration system corresponding to the identifier based on the metadata received in the third message.







12. The non-transitory computer-readable medium of claim 7, where the content management system and the collaboration system are distinct systems.

13. A content management system comprising: 
one or more processors; and 
a memory having programming instructions stored thereon, which, when executed by the one or more processors, performs one or more operations, comprising: 






receiving a first message from a collaboration system, the first message including document metadata corresponding to a document generated and managed by the collaboration system; 
storing a document reference to the document in content storage, wherein the document reference is managed by the content management system; 
in response to receiving the first message, saving the document metadata received in the first message as reference metadata for the document reference; 
synchronizing the document reference and the reference metadata with a first local file system of a first client device; 
detecting that the first client device shared the document reference with a second client device; 
based on the detecting, storing a second document reference to the document and a second reference metadata in the content storage; 
monitoring the first local file system of the first client device for changes made locally to the document reference; and 
upon detecting a change by the first client device to the document reference, synchronizing the change with the second document reference in a second local file system of the second client device and with the document managed by the collaboration system.



14. The content management system of claim 13, wherein the one or more operations further comprise: 
storing a mapping of a first identifier for the document to a plurality of document references, the plurality of document references including the document reference; 
in response to receiving the first message, comparing a second identifier received in the message to the first identifier in the mapping; 
determining that the first message includes metadata for the document reference based on the comparison; and 
in response to determining that the first message includes metadata for the document reference, updating the metadata for the document reference managed by the content management system.











15. The content management system of claim 14, wherein the plurality of document references includes a third reference, and the one or more operations further comprise: 
determining that the message includes metadata for the third reference based on the comparison; and 
in response to determining that the first message includes metadata for the third reference, updating the metadata for the third reference managed by the content management system.

16. The content management system of claim 15, wherein the document reference corresponds to a first user account of the content management system and the third reference corresponds to a third user account of the content management system that is distinct from the first account.


















17. The content management system of claim 14, wherein the one or more operations further comprise: 
receiving, from a first user device, a second message including metadata corresponding to the document reference managed by the content management system; 
updating metadata corresponding to the document reference managed by the content management system based on the metadata in the message; and 
sending a third message including a document identifier for the document in the collaboration system corresponding to the document reference and the reference metadata, 
where the collaboration system updates metadata for the document in the collaboration system corresponding to the identifier based on the metadata received in the third message.











18. The content management system of claim 14, where the content management system and the collaboration system are distinct systems.


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 1-2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kell; Dave: “METHOD AND APPARATUS FOR IDENTIFYING CHANGED MAILBOXES IN AN INTERNET MESSAGE ACCESS PROTOCOL (IMAP) LIST”, (U.S. Patent Application Publication US 20160269335 A1, DATE PUBLISHED 2016-09-15; and DATE FILED 2015-03-13, hereafter “Kell”), in view of
Rasmussen; David J.: “LOCKING SEMANTICS FOR A STORAGE SYSTEM BASED ON FILE TYPES”, (U.S. Patent Application Publication US 20080243846 A1, DATE PUBLISHED 2008-10-02; and DATE FILED 2007-04-02, hereafter “Rasmussen”).

As per claim 1, Kell teaches a method, comprising:
receiving, by a first computing system, a selection of a content item reference (See Abstract: returning a list containing only mailboxes having message content or metadata that has changed since the client device last synchronized with the mailboxes. Here the returning list of un-synchronization mailboxes to the client’s request teaches receiving mailboxes list, as reference of content items – the mailboxes).
Kell does not explicitly teach the selection of a content item reference “stored local to the first computing system, the content item reference corresponding to a content item managed by a server system, the content item reference comprising a file extension or file type.
However, Rasmussen teaches the selection of a content item reference “stored local to the first computing system, the content item reference corresponding to a content item managed by a server system, the content item reference comprising a file extension or file type” (See [0006] and [0033], lock manager to receive a request to modify a data file, determine a file type for the data file; and the respective client device may synchronize the local version of a data file with a server version of the data file stored by the data servers in response to instructions received from the locking server.).
It would have been obvious to one having ordinary skill in the art at the time of the instant invention was made to combine the teaching of Rasmussen with Kell reference because Rasmussen is dedicated to modifying a data file, determine a file type for the data file, access a set of locking semantics based on the file type and Kell is dedicated to extending the Internet Message Access Protocol (IMAP) to identify changed mailboxes in an IMAP list, and the combined teaching on storing content items, data files, locally on client device would have improved bandwidth utilization and efficiency desirable for network storage systems, devices and users.
Kell in view of Rasmussen further teaches:
causing, by the first computing system, the content item corresponding to the content item reference to be displayed (See Kell: [0005], CONDSTORE MODSEQ values can be accessed in the LIST-STATUS operation, and are displayed with the list of all mailboxes accessible by the user)
based on the file extension or the file type corresponding to the content item reference (See Kell: [0005], currently CONDSTORE MODSEQ values can be accessed in the LIST-STATUS operation, and are displayed with the list of all mailboxes accessible by the user to query a downloaded mailbox for the messages that have changed or been added since the last time the client device synchronized with the server. Once again, since the entire list of mailboxes accessible by the user is returned, the client device must analyze the CONDSTORE MODSEQ values of all of the mailboxes to determine which mailboxes have message content or metadata that have changed; and Rasmussen: [0006] and [0033], lock manager to receive a request to modify a data file, determine a file type for the data file; and the respective client device may synchronize the local version of a data file with a server version of the data file stored by the data servers in response to instructions received from the locking server. Here the content item’s type is determined and modified item is listed in combination teaches the content item corresponding to the content item reference to be displayed based on the file extension or the file type corresponding to the content item reference based on the file extension or the file type corresponding to the content item reference);
receiving, by the first computing system, user input modifying the content item (See Kell: [0009], the server maintains a current mailbox reference number for each mailbox accessible by the user by detecting a change of message content in any of the mailboxes. Here change of message content teaches change made to the mailbox and detecting change reads on receiving the change, a user input modifying message content implying a change to the mailbox, the content item);
responsive to receiving the user input, causing, by the first computing system, a second computing system to update a state of the content item and metadata associated with the content item by sending modifications associated with the modifying to the second computing system (See Kell: [0009], the server, as a second computer, detecting a change of message content in any of the mailboxes, and for each mailbox with a change of message content, updating an assigned current mailbox reference number to a value that is higher than any other current mailbox reference number for the mailboxes accessible by the user and generating the list of mailboxes by selecting for the list, only those mailboxes whose current mailbox reference number is greater than the received previous mailbox reference number. Here the reference number of the mailbox reads on the state of the mailbox and the list teaches a metadata of the mailboxes);
receiving, by the first computing system from the second computing system, an update message comprising a description of changes made to the metadata (See Kell: [0009], sending the generated list of mailboxes to the client device, wherein the list includes only mailboxes having message content that has changed since the client device obtained the previous mailbox reference number. Here the updated list of mailboxes teaches an updated message sent by the server and received by the client); and
updating, by the first computing system, the content item reference based on the update message (See Kell: [0035], the client synchronizes with all of the mailboxes in the returned list. The synchronizing teaches the updating).

As per claim 2, Kell in view of Rasmussen teaches the method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:
receiving, by the first computing system, user input modifying contents of the content item (See Kell: 0009], the server, as a second computer, detecting a change of message content in any of the mailboxes, and for each mailbox with a change of message content. Here changing the message content implying change made to the corresponding mailbox).

As per claim 7, Kell in view of Rasmussen teaches the method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:
monitoring, by the first computing system using a software client executing thereon, a file system of the first computing system to detect changes to content items contained therein (See Kell: [0009], the server, as a second computer, detecting a change of message content in any of the mailboxes, and for each mailbox with a change of message content. Here detecting reads on monitoring).

As per claims 8-9 and 14, the claims recite a non-transitory computer-readable medium comprising one or more sequences of instructions which, when executed by one or more processors, causes a first computing system to perform operations (See Kell: [0011], a non-transitory computer-readable medium having stored thereon, computer programs comprising portions of software code in order to implement the method when operated by a respective processor of a server) comprising the steps of the methods as recited in claims 1-2 and 7, respectively, including receiving, detecting or monitoring content change in a file system (Kell: [0009], a server maintains mailbox reference by detecting message content change and its implied mailbox change that teaches receiving and detecting change and monitoring to detect change), and as rejected above under 35 USC § 103 as being unpatentable over Kell in view of Rasmussen.
Therefore, claims 8-9 and 14 are rejected along the same rationale that rejected claims 1-2 and 7, respectively.

As per claims 15-16 and 20, the claims recite a system, comprising:
one or more processors (See Kell: [0010], the server includes a processor that executes a server application program stored in a non-transitory memory); and
a memory having programming instructions stored thereon, which, when executed by the one or more processors, causes the system to perform operations (See Kell: [0011], a non-transitory computer-readable medium having stored thereon, computer programs comprising portions of software code in order to implement the method when operated by a respective processor of a server), comprising the steps of the methods as recited in claims 1-2 and 7, respectively, including receiving, detecting or monitoring content change in a file system (Kell: [0009], a server maintains maintain mailbox reference by detecting message content change and its implied mailbox change that teaches receiving and detecting change and monitoring to detect change), and as rejected above under 35 USC § 103 as being unpatentable over Kell in view of Rasmussen.
Therefore, claims 15-16 and 20 are rejected along the same rationale that rejected claims 1-2 and 7, respectively.

6.2. Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kell in view of Rasmussen, as applied to claims 1-2, 7-9, 14-16 and 20 above, and further in view of 
 Gill et al.: “WEB SERVER PROVIDING ACCESS TO DOCUMENTS HAVING MULTIPLE VERSIONS”, (U.S. Patent US 8655943 B2, filed 2010-05-31; and published 2014-02-18, hereafter “Gill”).

As per claim 3, Kell in view of Rasmussen does not explicitly teach the method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:
receiving, by the first computing system, user input modifying a name of the content item.
However, Gill teaches the method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:
receiving, by the first computing system, user input modifying a name of the content item (See col. 4, lines 26-32, web server 150 stores different (multiple) versions of a document. The different versions may correspond to different changes made to the content of the document, the name/attributes of the document, the location of the document, etc. at different time instances. The changes may be performed (as part of maintenance tasks) by administrators using administrator system 140).
It would have been obvious to one having ordinary skill in the art at the time of the instant invention was made to combine the teaching of Gill with Kell in view of Rasmussen reference because Gill is dedicated to a web server providing access to documents having multiple versions, Rasmussen is dedicated to modifying a data file, determine a file type for the data file, access a set of locking semantics based on the file type and Kell is dedicated to extending the Internet Message Access Protocol (IMAP) to identify changed mailboxes in an IMAP list, and the combined teaching would have enabled Kell in view of Rasmussen to apply Gill’s teaching on storing versions of changed mailboxes in database that would have expedited accessing to mailboxes changes by query search on database, instead of reading through a list.

As per claim 4, Kell in view of Rasmussen and further in view of Gill teaches the method of claim 1, wherein receiving, by the first computing system, the user input modifying the content item comprises:
receiving, by the first computing system, user input modifying a storage location of the content item (See Gill: col. 4, lines 26-32, web server 150 stores different (multiple) versions of a document. The different versions may correspond to different changes made to the content of the document, the name/attributes of the document, the location of the document, etc. at different time instances. The changes may be performed (as part of maintenance tasks) by administrators using administrator system 140).

As per claims 10-11, the claims recite a non-transitory computer-readable medium comprising one or more sequences of instructions which, when executed by one or more processors, causes a first computing system to perform operations (See Kell: [0011], a non-transitory computer-readable medium having stored thereon, computer programs comprising portions of software code in order to implement the method when operated by a respective processor of a server) comprising the steps of the methods as recited in claims 3-4, respectively, including receiving, detecting or monitoring content change in a file system (Kell: [0009], a server maintains mailbox reference by detecting message content change and its implied mailbox change that teaches receiving and detecting change and monitoring to detect change), and as rejected above under 35 USC § 103 as being unpatentable over Kell in view of Rasmussen and further in view of Gill.
Therefore, claims 10-11 are rejected along the same rationale that rejected claims 3-4, respectively.

As per claims 17-18, the claims recite a system, comprising:
one or more processors (See Kell: [0010], the server includes a processor that executes a server application program stored in a non-transitory memory); and
a memory having programming instructions stored thereon, which, when executed by the one or more processors, causes the system to perform operations (See Kell: [0011], a non-transitory computer-readable medium having stored thereon, computer programs comprising portions of software code in order to implement the method when operated by a respective processor of a server), comprising the steps of the methods as recited in claims 3-4, respectively, including receiving, detecting or monitoring content change in a file system (Kell: [0009], a server maintains maintain mailbox reference by detecting message content change and its implied mailbox change that teaches receiving and detecting change and monitoring to detect change), and as rejected above under 35 USC § 103 as being unpatentable over Kell in view of Rasmussen and further in view of Gill.
Therefore, claims 17-18 are rejected along the same rationale that rejected claims 3-4, respectively.

6.3. Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kell in view of Rasmussen and further in view of Gill, as applied to claims 1-2, 7-9, 14-16 and 20 above, and further in view of
 Slaughter et al.: “TOPOLOGY AND ROUTING MODEL FOR A COMPUTER NETWORK”, (U.S. Patent Application Publication US 20070237153 A1, filed 2015-03-13; and published 2016-09-15, filed 2007-06-14; and published 2007-10-11, hereafter “Slaughter”).

As per claim 5, Kell in view of Rasmussen does not explicitly teach the method of claim 1, wherein causing, by the first computing system, the second computing system to update the state of the content item and the metadata associated with the content item comprises:
invoking a programming interface linking the first computing system to the second computing system.
However, Slaughter teaches the method of claim 1, wherein causing, by the first computing system, the second computing system to update the state of the content item and the metadata associated with the content item comprises:
invoking a programming interface linking the first computing system to the second computing system (See [0170], a message routing engine 134 may manage the routing of messages. The message routing engine on a particular node may be invoked by a client application using an application programming interface (API) or may be invoked in response to receiving a message via a link.).
It would have been obvious to one having ordinary skill in the art at the time of the instant invention was made to combine the teaching of Slaughter with Kell in view of Rasmussen reference because Slaughter is dedicated to a topology and routing model for a peer-to-peer network, Rasmussen is dedicated to modifying a data file, determine a file type for the data file, access a set of locking semantics based on the file type and Kell is dedicated to extending the Internet Message Access Protocol (IMAP) to identify changed mailboxes in an IMAP list, and the combined teaching would have enabled Kell in view of Rasmussen to utilize peer-to-peer network for propagating messages among nodes in the network in a decentralized manner to appreciate the benefits of having each node equipped with similar capabilities and/or responsibilities.

As per claim 12, the claim recites a non-transitory computer-readable medium comprising one or more sequences of instructions which, when executed by one or more processors, causes a first computing system to perform operations (See Kell: [0011], a non-transitory computer-readable medium having stored thereon, computer programs comprising portions of software code in order to implement the method when operated by a respective processor of a server) comprising the steps of the methods as recited in claim 5, including receiving, detecting or monitoring content change in a file system (Kell: [0009], a server maintains mailbox reference by detecting message content change and its implied mailbox change that teaches receiving and detecting change and monitoring to detect change), and as rejected above under 35 USC § 103 as being unpatentable over Kell in view of Rasmussen and further in view of Slaughter.
Therefore, claim 12 is rejected along the same rationale that rejected claim 5.

6.4. Claims 6, 13 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over
Kell in view of Rasmussen as applied to claims 1-2, 7-9, 14-16 and 20 above, and further in view of
 Zhang et al.: “FILE MANAGEMENT METHOD AND DEVICE”, (U.S. Patent Application Publication US 20150294024 A1, filed 2015-03-13; and published 2015-10-15, filed 2013-09-18; and published 2007-10-11, hereafter “Zhang”).

As per claim 6, Kell in view of Rasmussen does not explicitly teach the method of claim 1, wherein causing, by the first computing system, the content item corresponding to the content item reference to be displayed comprises:
causing, by the first computing system, the content item to be displayed through a file browser local to the first computing system.
However, Zhang teaches the method of claim 1, wherein causing, by the first computing system, the content item corresponding to the content item reference to be displayed comprises:
causing, by the first computing system, the content item to be displayed through a file browser local to the first computing system (See [0198], by employing the file display device and method provided by embodiments of the invention, combination of Web browsing and local file browsing can be realized, thereby further implementing a multi-interface exhibition of local content).
It would have been obvious to one having ordinary skill in the art at the time of the instant invention was made to combine the teaching of Zhang with Kell in view of Rasmussen reference because Zhang is dedicated to file management, Rasmussen is dedicated to modifying a data file, determine a file type for the data file, access a set of locking semantics based on the file type and Kell is dedicated to extending the Internet Message Access Protocol (IMAP) to identify changed mailboxes in an IMAP list, and the combined teaching would have enabled Kell to operate on a local file in the browser, increasing the operation efficiency of a user switching local files, and realizing the integration of local resources with web resources.

As per claim 13, the claim recites a non-transitory computer-readable medium comprising one or more sequences of instructions which, when executed by one or more processors, causes a first computing system to perform operations (See Kell: [0011], a non-transitory computer-readable medium having stored thereon, computer programs comprising portions of software code in order to implement the method when operated by a respective processor of a server) comprising the steps of the methods as recited in claim 6, including receiving, detecting or monitoring content change in a file system (Kell: [0009], a server maintains mailbox reference by detecting message content change and its implied mailbox change that teaches receiving and detecting change and monitoring to detect change), and as rejected above under 35 USC § 103 as being unpatentable over Kell in view of Rasmussen and further in view of Zhang.
Therefore, claim 13 is rejected along the same rationale that rejected claim 6.

As per claim 19, the claim recites a system, comprising:
one or more processors (See Kell: [0010], the server includes a processor that executes a server application program stored in a non-transitory memory); and
a memory having programming instructions stored thereon, which, when executed by the one or more processors, causes the system to perform operations (See Kell: [0011], a non-transitory computer-readable medium having stored thereon, computer programs comprising portions of software code in order to implement the method when operated by a respective processor of a server), comprising the steps of the methods as recited in claim 6, including receiving, detecting or monitoring content change in a file system (Kell: [0009], a server maintains maintain mailbox reference by detecting message content change and its implied mailbox change that teaches receiving and detecting change and monitoring to detect change), and as rejected above under 35 USC § 103 as being unpatentable over Kell in view of Rasmussen and further in view of Zhang.
Therefore, claim 19 is rejected along the same rationale that rejected claim 6.
References
7.1. The prior art made of record: 
 G. U.S. Patent Application Publication US-20160269335-A1.
 H. U.S. Patent US-8655943-B2.
 I. U.S. Patent Application Publication US-20070237153-A1.
 J. U.S. Patent Application Publication US-20150294024-A1.
G. U.S. Patent Application Publication US-20080243846-A1
 7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
 A. U.S. Patent Application Publication US-20150378974-A1.
 B. U.S. Patent Application Publication US-20170024410-A1.
 C. U.S. Patent Application Publication US-20130218829-A1.
 D. U.S. Patent Application Publication US-20120011102-A1.
 E. U.S. Patent Application Publication US-20150142742-A1.
 F. U.S. Patent Application Publication US-20080040388-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 29, 2022